Treat, Justice, delivered the following concurring opinion: I concur in the propriety of affirming the judgment. I do so, however, on the ground that the sale set up in the pleas was a judicial sale. In such sales the rule of caveat emjttor applies, and the purchaser acts at his peril. He is to be charged with full knowledge of the goodness of the title he is acquiring, and should not rely upon any representations or promises of the individual who makes the sale. The commissioner does not act in his own right, nor on behalf of those who are entitled to the proceeds of the estate, but as the agent of the law, without any authority to warrant the title, or make any agreement binding on the parties interested. Judgment affirmed.